         Case 1:19-cv-09683-JPO Document 26 Filed 09/23/20 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MICHAEL E. JONES, M.D., P.C.,
                         Plaintiff,
                                                                    19-CV-9683 (JPO)
                      -v-
                                                                 OPINION AND ORDER
 AETNA, INC., JOHN DOE ENTITIES
 1-10,
                        Defendants.


J. PAUL OETKEN, District Judge:

       Plaintiff Michael E. Jones, M.D., P.C. claims that Defendant Aetna, Inc. violated various

provisions of the Sherman Act, the Employee Retirement Income Security Act (“ERISA”), and

New York law when Aetna denied or otherwise failed to process and approve Plaintiff’s medical

claims. Aetna now moves to dismiss the Complaint for failure to state a claim under Rule

12(b)(6) of the Federal Rules of Civil Procedure. For the reasons that follow, Aetna’s motion is

granted in part and denied in part.

I.     Background

       Plaintiff is a plastic surgery practice in New York. (Dkt. No. 21-1 at 2.) Plaintiff does

not contract with Aetna to provide services to Aetna’s insureds and thus is not an in-network

provider for those insureds. (Dkt. No. 21-1 at 4.) Plaintiff alleges that it confirms with Aetna the

scope of its insureds’ out-of-network coverage before performing any procedure. (Dkt. No. 21-1

at 5.) Plaintiff further alleges that Aetna’s insureds assign their insurance benefits and rights to

Plaintiff, that Plaintiff files claims for reimbursement with Aetna, and that Aetna “routinely

reviewed and approved” such claims before January 1, 2019. (Dkt. No. 21-1 at 5–6.) Plaintiff

brings this case with respect to Aetna’s processing of claims on or after January 1, 2019. (Dkt.

No. 21-1 at 6.)



                                                  1
         Case 1:19-cv-09683-JPO Document 26 Filed 09/23/20 Page 2 of 10




        Plaintiff alleges that, starting on January 1, 2019, its claims were “delayed, mishandled,

or denied for specious or improper reasons.” (Id.) Aetna’s “most common” reason for denying

Plaintiff’s claims was Plaintiff’s supposed failure to submit medical records in support of the

claims. (Dkt. No. 21-1 at 7.) Plaintiff refers to this reason as “pretextual” and “demonstrably

false in light of the actual supporting documentation submitted.” (Id.)

        When Plaintiff appealed denials of its claims, Aetna allegedly affirmed the denials or

delayed rendering a decision. (Id.) Aetna reclassified appeals as “reconsiderations,” a move that

Plaintiff believes “delayed the appeals process” and “deprived Plaintiff of its right to appeal.”

(Id.) In September 2019, Plaintiff called Aetna to inquire about the processing of certain claims

and was informed, for the first time, that “Plaintiff ha[d] been flagged” in January 2019 and that

“all of [] Plaintiff’s claims” were being referred to Aetna’s department for investigating fraud.

(Dkt. No. 21-1 at 9.) Plaintiff requested information on why Aetna had flagged Plaintiff’s

practice, and Aetna failed to respond to the request. (Id.)

        On October 21, 2019, Plaintiff filed this lawsuit. (See Dkt. No. 1.) Plaintiff seeks

compensatory and injunctive relief on a broad range of legal theories, ranging from Aetna’s

supposed violation of federal antitrust laws to its purported commission of common law fraud.

(See Dkt. No. 7.) On January 28, 2020, Aetna filed its motion to dismiss for failure to state a

claim under Rule 12(b)(6). (See Dkt. No. 14.) In addition to opposing the motion to dismiss,

Plaintiff amended the Complaint on February 14, 2020, to address certain of Aetna’s arguments

about the sufficiency of the pleadings. (See Dkt. No. 21.)

II.     Legal Standard

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In


                                                   2
         Case 1:19-cv-09683-JPO Document 26 Filed 09/23/20 Page 3 of 10




considering the motion to dismiss, the Court “must accept as true all of the factual allegations

contained in the complaint.” Swierkiewicz v. Sorema N.A., 534 U.S. 506, 508 n.1 (2002)

(citation omitted). And while “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice,” Iqbal, 556 U.S. at 678, the Court must

draw “all inferences in the light most favorable to the nonmoving party[],” In re NYSE

Specialists Sec. Litig., 503 F.3d 89, 95 (2d Cir. 2007).

III.    Discussion

        Plaintiff claims that, through the alleged conduct, Aetna: (i) monopolized or attempted to

monopolize the health insurance market in violation of Sherman Act § 2, 15 U.S.C. § 2; (ii)

violated the terms of its insureds’ plans, thereby entitling Plaintiff — the insureds’ assignee — to

damages and injunctive relief under ERISA § 502(a)(1) and (3), 29 U.S.C. § 1132(a)(1) and (3);

(iii) violated its fiduciary duties with respect to its insureds’ plans, thereby entitling Plaintiff to

damages and injunctive relief under ERISA § 502(a)(2), 29 U.S.C. § 1132(a)(2); and (iv)

violated New York law. Aetna first counters that the antitrust claim fails because Plaintiff has

not sufficiently alleged Aetna’s monopoly power in the relevant market or Aetna’s willful

acquisition and maintainence of such power. Aetna then argues that the ERISA claims fail

because Plaintiff has not exhausted administrative remedies, has brought duplicative claims

under § 502(a)(1) and (3), and has not satisfied the requirements of § 502(a)(2). Finally, Aetna

asserts that the state law claims fail because they relate to the insureds’ ERISA-regulated plans

and are thus preempted by ERISA. The claims are considered in turn.

        A.      Plaintiff’s Sherman Act § 2 Claim

        Extrapolating from its own experience, Plaintiff speculates that Aetna’s failure to process

and approve the reimbursement claims was part of a broader scheme to penalize out-of-network

providers for their refusal to conclude contracts with Aetna. (Dkt. No. 21-1 at 16.) Plaintiff


                                                    3
         Case 1:19-cv-09683-JPO Document 26 Filed 09/23/20 Page 4 of 10




hypothesizes that Aetna was trying to force it and other out-of-network providers to go

in-network or otherwise disadvantage them relative to in-network providers. (Id.) Plaintiff

claims that this is anticompetitive conduct that violates Sherman Act § 2. (Id.)

       Section 2 prohibits entities from “monopoliz[ing], or attempt[ing] to monopolize, . . . any

part of the trade or commerce among the several States.” 15 U.S.C. § 2. The “offense of

monopoly” under § 2 has two elements: “(1) the possession of monopoly power in the relevant

market and (2) the willful acquisition or maintenance of that power as distinguished from growth

or development as a consequence of a superior product, business acumen, or historic accident.”

United States v. Grinnell Corp., 384 U.S. 563, 570–71 (1966). Attempted monopolization under

§ 2 has three elements: (1) the defendant’s “predatory or anticompetitive conduct with (2) a

specific intent to monopolize and (3) a dangerous probability of achieving monopoly power” in

“the relevant market.” Spectrum Sports, Inc. v. McQuillan, 506 U.S. 447, 456 (1993).

       Aetna contends that Plaintiff has not alleged Aetna’s possession or dangerous probability

of achieving monopoly power. The Complaint estimates that Aetna has a “4.5% market share of

the health insurance market in the United States and 33% market share in New York.” (Dkt. No.

21-1 at 3.) These allegations are plainly insufficient to support a § 2 claim. The Second Circuit

has previously stated that “33% of [the] relevant market is ‘certainly’ not a monopoly,” United

Air Lines, Inc. v. Austin Travel Corp., 867 F.2d 737, 742 (2d Cir. 1989) (citation omitted), and

district courts regularly “reject[] even higher market shares between 30 percent and 40 percent as

inadequate to demonstrate market power,” Drug Emporium, Inc. v. Blue Cross of Western New

York, Inc., 104 F.Supp.2d 184, 190 (W.D.N.Y. 2000) (collecting cases). Whether one views the

relevant market as the national health insurance market or the New York market, Aetna does not

possess or have a dangerous probability of achieving monopoly power.




                                                4
         Case 1:19-cv-09683-JPO Document 26 Filed 09/23/20 Page 5 of 10




       Realizing that Aetna does not in fact control a dominant share of the market, Plaintiff

suggests that the Complaint nonetheless alleges Aetna’s monopoly power, or “ability to control

prices or exclude competition,” because it explains how Aetna “has systematically engaged in

conduct meant to exclude competition.” (Dkt. No. 20 at 8.) The Complaint, however, is bereft

of facts indicating whether or how Aetna’s supposed conduct actually excluded or is likely to

exclude competition in the health insurance market. Section 2 is implicated only when

intentional, anticompetitive conduct does or is liable to control prices and exclude competition,

hence its requirement that plaintiffs establish not only misconduct but also market power. To

hold otherwise would collapse the several elements of a § 2 claim into just one. Plaintiff has not

plausibly pleaded a violation of § 2 of the Sherman Act.

       B.      Plaintiff’s ERISA Claims

       Plaintiff brings claims under each of ERISA § 502(a)(1), (2), and (3). Aetna challenges

these claims altogether, arguing that Plaintiff has failed to plead exhaustion of administrative

remedies. (Dkt. No. 15 at 9–10.) Although Aetna correctly identifies that plaintiffs generally

must exhaust administrative remedies before bringing an ERISA action, see Paese v. Hartford

Life and Acc. Ins. Co., 449 F.3d 435, 443 (2d Cir. 2006), Aetna incorrectly suggests that

plaintiffs must amply plead exhaustion. The Second Circuit has identified the failure to exhaust

administrative remedies as an affirmative defense, id. at 446, and such defenses “may be raised

by a pre-answer motion to dismiss under Rule 12(b)(6)” when “the defense appears on the face

of the complaint.” Pani v. Empire Blue Cross Blue Shield, 152 F.3d 67, 74 (2d Cir. 1998). The

question, then, is whether the Complaint plainly sets forth Plaintiff’s failure to exhaust

administrative remedies.

       The defense appears on the face of the complaint when the plaintiff, as an example,

“explicitly admit[s] a conscious decision not to exhaust.” Leak v. CIGNA Healthcare, 423


                                                  5
         Case 1:19-cv-09683-JPO Document 26 Filed 09/23/20 Page 6 of 10




F.App’x 53, 54 (2d Cir. 2011). District courts within this Circuit have also considered the

defense on a Rule 12(b)(6) motion when the plaintiff “pleads no facts suggesting any effort to

exhaust the remedies available through his ERISA administrative plan.” Abe v. New York

University, No. 14-cv-9323, 2016 WL 1275661, at *5 (S.D.N.Y. Mar. 30, 2016) (citation

omitted) (emphasis added); Star Multi Care Servs., Inc. v. Empire Blue Cross Blue Shield, 6

F.Supp.3d 275, 293 (E.D.N.Y. 2014) (dismissing an ERISA claim because of the plaintiff’s

“failure to plead any exhaustion of administrative remedies” (citation omitted) (emphasis

added)). In this case, Plaintiff’s failure to exhaust is not manifestly apparent from the Complaint.

       Here, the Complaint alleges that Plaintiff attempted to appeal denials of its claims

through Aetna’s internal procedures. It alleges that Plaintiff’s appeals were denied or

reclassified and indefinitely delayed. At the pleading stage, this suffices. Plaintiff has exhausted

administrative remedies with respect to any claim that Aetna denied after an appeal.

Furthermore, Plaintiff has plausibly pleaded that it exhausted administrative remedies with

respect to the claims that Aetna purportedly reclassified and indefinitely delayed. 29 C.F.R.

§ 2560.503-1(l)(1) provides that “a claimant shall be deemed to have exhausted the

administrative remedies available under [an ERISA] plan” when the plan fails to “follow claims

procedures consistent with the requirements” imposed by Department of Labor regulations. 29

C.F.R. § 2560.503-1(i) and (j) require insurers to resolve appeals within 120 days, at most, and to

provide unsuccessful claimant-appellants with information including “[t]he specific reason or

reasons for the adverse determination.” As Plaintiff first noticed irregularities with Aetna’s

claims processing on January 1, 2019, and filed this case almost 300 days later, it is reasonable to

infer that Aetna has not complied with Department of Labor regulations requiring the timely

resolution of appeals. That Plaintiff learned of the referral of its claims to Aetna’s department




                                                 6
         Case 1:19-cv-09683-JPO Document 26 Filed 09/23/20 Page 7 of 10




for investigating fraud from a September 2019 phone call, rather than from a written or

electronic notification affirmatively sent by Aetna, suggests that Aetna has not complied with

Department of Labor regulations requiring certain information to be provided to unsuccessful

claimant-appellants. The pleadings allow the Court to reasonably infer that Aetna failed to

comply with the relevant regulations and thus that Plaintiff exhausted administrative remedies.

       Separate from the exhaustion argument, Aetna challenges Plaintiff’s § 502(a)(3) claim on

the basis that it seeks the same equitable relief that Plaintiff seeks under § 502(a)(1). (Dkt. No.

24 at 7–9.) Section 502(a)(3) is one of the “catchall” provisions of ERISA that “offer[s]

appropriate equitable relief for injuries caused by violations that § 502 does not elsewhere

adequately remedy.” Varity Corp. v. Howe, 516 U.S. 489, 512 (1996). When the relief a

plaintiff seeks is provided elsewhere in § 502, relief under § 502(a)(3) is not “appropriate.” Id. at

515; see also Pelosi v. Schwab Capital Mkts., L.P., 462 F.Supp.2d 503, 514–15 (S.D.N.Y. 2016)

(dismissing a plaintiff’s § 502(a)(3) because it was duplicative of his § 502(a)(1) claim). The

Complaint seeks “relief to enforce the terms of the Plan/s and to clarify Plaintiff’s right to future

benefits under such plans.” (Dkt. No. 21-1 at 13.) This is precisely the relief available under

§ 502(a)(1). The Complaint does not seek “equitable remedies that transcend [an ERISA] plan,”

such as estoppel or reformation, nor does it allege facts suggesting that any such remedies would

be appropriate here. Sullivan-Mestecky v. Verizon Commc’ns Inc., 961 F.3d 91, 98–99 (2d Cir.

2020). Accordingly, the Court agrees that Plaintiff’s § 502(a)(3) claim is duplicative of its

§ 502(a)(1) claim and must be dismissed.

       Aetna also specifically challenges Plaintiff’s § 502(a)(2) claim on the basis that it seeks

individual relief, rather than relief on behalf of a plan. (Dkt. No. 15 at 11–12.) The Supreme

Court has explained that recovery under § 502(a)(2), for a breach of ERISA fiduciary duties,




                                                  7
         Case 1:19-cv-09683-JPO Document 26 Filed 09/23/20 Page 8 of 10




“inures to the benefit of the plan.” Massachusetts Mut. Life Ins. Co. v. Russell, 473 U.S. 134,

140 (1985). Section 502(a)(2) envisions the removal of a deficient fiduciary, id. at 142, not

compensatory damages for beneficiaries, id. at 144. This “bars plaintiffs from suing under

Section 502(a)(2) [when they] are seeking damages on their own behalf, not on behalf of the

Plan.” Lee v. Burkhart, 991 F.2d 1004, 1009 (2d Cir. 1993). That the relief sought under

§ 502(a)(2) must benefit a plan, rather than an individual beneficiary, obligates plaintiffs to “take

adequate steps under the circumstances . . . to act in a ‘representative capacity on behalf of the

plan.’” Coan v. Kaufman, 457 F.3d 250, 261 (2d Cir. 2006) (quoting Russell, 473 U.S. at 142

n.9); see also Smith v. Med. Benefit Adm’r Grp., Inc., 639 F.3d 277, 283 (7th Cir. 2011)

(concluding that plaintiffs seeking § 502(a)(2) relief with respect to group health insurance plans

must proceed on behalf of the plan as a whole because such plans “typically hold[] no assets in

trust for any individual participant”). Despite this, the Complaint seeks damages on Plaintiff’s

behalf. (Dkt. No. 21-1 at 15.) Furthermore, and to the extent that the Complaint seeks equitable

relief, Plaintiff has taken no steps indicating that it has “discharged [its] duty to proceed on

behalf of the plan.” Coan, 457 F.3d at 261 (suggesting that a party bringing a § 502(a)(2) claim

may “make[] a good-faith effort to join other participants as parties pursuant to Rule 19” or

“comply with Rule 23 to act as a representative of other plan participants”).

       Plaintiff’s § 502(a)(2) and (3) claims fail as a matter of law. Plaintiff, however, may

proceed with its § 502(a)(1) claim, which Aetna does not address beyond its exhaustion

argument.

       C.      Plaintiff’s State Law Claims

       Finally, Plaintiff brings five state law claims for Aetna’s supposed violation of New York

Insurance Law § 3224-a, breach of contract, unjust enrichment, breach of the implied covenant

of good faith and fair dealing, and fraud. (Dkt. No. 21-1 at 18–25.) Each of these claims


                                                  8
         Case 1:19-cv-09683-JPO Document 26 Filed 09/23/20 Page 9 of 10




revolves around Aetna’s failure to promptly review and approve the reimbursements Plaintiff

requested under its patients’ plans. As Aetna argues, Plaintiff’s state law claims are preempted

by ERISA.

       ERISA § 514(a) provides that the ERISA regime “supersede[s] any and all State laws

insofar as they may now or hereafter relate to any employee benefit plan” covered by ERISA. 29

U.S.C. § 1144(a). This preemption provision is “deliberately expansive, and designed to

establish pension plan regulation as exclusively a federal concern.” Paneccasio v. Unisource

Worldwide, Inc., 532 F.3d 101, 113 (2d Cir. 2008) (internal quotation marks and citation

omitted). Section 514(a) preempts state statutory claims to the extent that they “provide an

alternative cause of action to employees to collect benefits protected by ERISA.” Id. at 114

(internal quotation marks and citation omitted). The Section preempts state common law claims

to the extent that they are used to “seek to rectify a wrongful denial of benefits promised under

ERISA-regulated plans, and do not attempt to remedy any violation of a legal duty independent

of ERISA.” Id. (internal quotation marks and citation omitted).

       New York Insurance Law § 3224-a(a) and (b) set a different claims-processing schedule

from the one required by ERISA under 29 C.F.R. § 2560.503-1(i). Were it not preempted with

respect to ERISA-regulated plans, § 3224-a(a) would provide an alternative cause of action for

employees seeking benefits protected by ERISA and moreover would pose a “danger of

undermining the uniformity of the administration of benefits that is ERISA’s key concern.”

Stevenson v. Bank of New York Co., 609 F.3d 56, 61 (2d Cir. 2010); see also Aetna Health Inc. v.

Davila, 542 U.S. 200, 217–18 (2004) (“[E]ven a state law that can arguably be characterized as

‘regulating insurance’ will be pre-empted if it provides a separate vehicle to assert a claim for

benefits outside of, or in addition to, ERISA’s remedial scheme.”). And each of Plaintiff’s




                                                 9
         Case 1:19-cv-09683-JPO Document 26 Filed 09/23/20 Page 10 of 10




common law claims runs parallel to Plaintiff’s ERISA claims and seeks benefits promised under

ERISA-regulated plans. The Complaint extensively references and relies on these plans in

pleading the state law claims. To illustrate, the Complaint’s breach-of-contract pleadings state

that “Defendants’ failure to properly administer, process or pay the Subject Claims in the manner

and amounts required under the terms of the Aetna Plan/s constitutes a material breach of the

applicable Aetna Plan/s.” (Dkt. No. 21-1 at 19.) These are precisely the kind of claims that

§ 514(a) is meant to foreclose. Because they are preempted by ERISA, Plaintiff’s state law

claims fail.

IV.     Conclusion

        For the foregoing reasons, Aetna’s motion to dismiss is GRANTED in part and DENIED

in part. The Court deems the exhibit at Docket Number 21-1 the operative Complaint. Aetna

shall file an answer to the Complaint within 21 days after the date of this Opinion and Order.

        The Clerk of Court is directed to close the motion at Docket Number 14.



        SO ORDERED.

Dated: September 23, 2020
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge




                                                10
